Citation Nr: 1810268	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-40 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for cervical spine disability before August 14, 2017, and in excess of 20 percent from that date.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Shah, Associate Counsel






INTRODUCTION

The Veteran served in the Marine Corps Reserve, to include active duty for training (ACDUTRA) from June 10, 1986 to September 4, 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In March 2005, the RO granted service connection for degenerative disc disease (DDD) of the cervical spine and assigned a 10 percent rating, effective June 17, 1999.  In an April 2006 rating decision, the RO granted entitlement to a total rating due to individual unemployability (TDIU) from March 31, 2005.   

In February 2006 and August 2009, the Veteran testified at a hearing before Decision Review Officers.  In August 2012, he testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of all three hearings are associated with the claims file.

In an August 2014 decision, the Board, inter alia, remanded the issue of entitlement to a higher initial rating for cervical spine disability for additional development and action.  In June 2017, the Board again remanded the issue for additional development and action.


FINDINGS OF FACT

1.  For the period prior to December 26, 2007, the Veteran's DDD of the cervical spine was manifested by cervical flexion functionally limited to no less than 31 degrees, with combined range of motion functionally limited to no less than 171 degrees, with no history of incapacitating episodes, ankylosis, or objective evidence of other related neurological abnormalities (aside from service-connected radiculopathy of the lower and upper extremities). 

2.  Resolving reasonable doubt in favor of the Veteran, effective December 26, 2007, the Veteran's DDD of the cervical spine was manifested by flexion functionally limited to 16 degrees or more, without a history of incapacitating episodes, ankylosis, or objective evidence of other related neurological abnormalities (aside from separately service-connected radiculopathy of the lower and upper extremities). 


CONCLUSIONS OF LAW

1.  For the period prior to December 26, 2007, the criteria for a rating in excess of 10 percent for DDD of the cervical spine have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71 4.71a, Diagnostic Codes 5235-5243 (2017).

2.  For the period from December 26, 2007, the criteria for a 20 percent rating, but no higher, for DDD of the cervical spine have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71 4.71a, Diagnostic Codes 5235-5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA must notify the claimant of any information, including any medical or lay evidence, not previously provided to the VA that is necessary to substantiate the claim.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The VA's duty to notify was satisfied by several letters on record.  

The VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  38 U.S.C. § 5103A.  The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  

The August 2017 VA medical opinion reflects that the examiner reviewed the Veteran's pertinent medical history and offered opinions supported by adequate rationale.  Therefore, the opinion is adequate for determining entitlement to service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  There is no indication that there exists any additional obtainable evidence that has a bearing on this case that has not been obtained.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103. 


II.  Increased Rating 

1.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Service connection for cervical spine disability was granted under Diagnostic Code 5242 in a March 2005 rating decision.  A 10 percent rating was assigned from June 17, 1999.  In a December 2017 rating decision, the service-connected cervical spine disability was granted a 20 percent rating under Diagnostic Code 5242 from August 14, 2017.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

A cervical spine disability is rated on limitation of motion, which requires adequate consideration of functional loss due to pain weakness, fatigability, incoordination or pain on movement.  38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Mitchell v. Shinseki, 24 Vet. App. 32 (2011). 

The Veteran's service-connected cervical spine disability is evaluated pursuant to DC 5242, which is rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5242.  The Veteran also has a diagnosis of Intervertebral Disc Syndrome (IVDS), which is rated under Diagnostic Code 5243.  IVDS is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating IVDS Based on Incapacitating Episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.71a, Note (6).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242. 

For VA compensation purposes, normal forward flexion of the cervical spine is to 45 degrees, extension is to 45 degrees, left and right lateral flexion are to 45 degrees and left and right lateral rotation are to 80 degrees.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, Note (2).

Under the General Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a.

2.  Factual Background

The Veteran contends he should be entitled to a rating in excess of 10 percent prior to August 14, 2017, and in excess of 20 percent prior from August 14, 2017, for the service-connected DDD of the cervical spine. 

There is a large amount of evidence in this case, consisting of mainly medical evidence.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (The Board is presumed to have considered all evidence presented in the record and is therefore not required to specifically discuss every piece of evidence.).  The Board will address that evidence which is pertinent to the appeal.  

For the period prior to the date of a September 2004 VA examination, the medical records pertaining to the Veteran's cervical spine disability consists of treatment records.  Although none of the treatment records recorded full range of motion assessments, all of them stated that the Veteran's range of motion was either WFL (within functional limits) or WNL (within normal limits).  An October 2002 record notes that the Veteran experienced mild cervical spine spasms.  None of the treatment records indicated incapacitating episodes, an abnormal gait, an abnormal spinal contour, or flexion less than 30 degrees. 

During a September 2004 VA examination, the examiner diagnosed the Veteran with DDD of discs C6-7.  The examiner noted that the Veteran had chronic neck pain with variable levels of severity.  On examination, the examiner tested the Veteran's range of motion and found that the Veteran had: forward flexion to 45 degrees with pain at the end; extension to 30 degrees with pain at the end; left lateral flexion to 30 degrees with pain at the end; right lateral flexion to 30 degrees with pain at the end; left lateral rotation to 30 degrees with pain at the end; and right lateral rotation to 30 degrees with pain at the end.  The Veteran's combined range of motion was 195 degrees.  The examiner noted no postural abnormalities. 

In August 2005 and October 2005, the Veteran's physical therapist provided notes to his private physician, Dr. M.  Both notes are quite similar and find that the Veteran's cervical spine range of motion was as follows: forward flexion to 50 degrees, extension 50 degrees, right lateral flexion to 40 degrees, left lateral flexion to 40 degrees, right and left rotation to 50 degrees.  The physical therapist noted that the Veteran's motion was limited due to pain on the paraspinal muscles.  The Veteran's combined range of motion was 280 degrees.

In a November 2005 VA examination, the examiner diagnosed the Veteran with DDD at the C6-7 level.  The examiner noted that the Veteran had no postural abnormalities and no spasms or weaknesses.  On examination, the examiner tested the Veteran's range of motion and found that the Veteran had: forward flexion to 45 degrees; extension to 30 degrees; left lateral flexion to 30 degrees; right lateral flexion to 30 degrees; left lateral rotation to 30 degrees; and right lateral rotation to 30 degrees.  The Veteran's combined range of motion was 195 degrees.  The examiner found that the range of motion was painful on all directions at the end and noted that the pain could not be put in degrees because the pain was intermittent.  The examiner also noted tenderness at the cervical paraspinals.  

In December 2005, a hospital note stated that the Veteran's cervical spine had no significant malalignment, that the C1 through C7 vertebral were well visualized and normal in height and density, that the atlantoaxial relationship appeared normal, and that radiopaque foreign bodies are appreciated.  The note stated that there was a small to moderately sized osteophyte formation at the C6-7 level, but that there was no prevertebral disc space narrowing at the C6-7 level and the remainder of the disc spaces were normal.

In a September 2006 note, one of the Veteran's private doctors, Dr. M, diagnosed the Veteran with cervical spondylosis with radiculopathy.  Dr. M found that a cervical spine x-ray showed loss of cervical lordosis with narrowing and degenerative changes at the disc C/5, C/6, and C/6, C/7.  Dr. M stated that the Veteran's range of motion was flexion to 20 degrees, extension to "00" degrees, and lateral flexion to 5 degrees. 

In an October 2006 letter, one of the Veteran's private doctors, Dr. G, tested the Veteran's cervical spine range of motion.  Dr. G based his examination on parameters from the Social Security Administration, which he said stated, inter alia, that normal flexion is 0 to 30 degrees and normal extension is 0 to 60 degrees.  Dr. G found that the Veteran had normal flexion, extension decreased 20 degrees with pain, and right rotation to 35 to 40 degrees. 

In a November 2006 note, Dr. M noted that the Veteran's cervical spine was worse and included pain to the left upper extremity.  Dr. M found that the Veteran had flexion to 20 degrees, extension to 0 degrees, and lateral flexion to 10 degrees.

In a March 2007 note, Dr. M found that the Veteran had flexion to 45 degrees, extension to 0 degrees, and lateral flexion to 10 degrees. 

In April 2007, VA treatment records show that the Veteran had: flexion to 33 degrees; extension to 20 degrees; left lateral flexion to 30 degrees; right lateral flexion to 20 degrees; left lateral rotation to 45 degrees; and right lateral rotation to 50 or more degrees.  The Veteran's combined range of motion was at least 198 degrees.  The examiner found that the range of motion was limited due to pain. 

In a May 2007 note, Dr. M found that the Veteran had flexion to 20 degrees, extension to 0 degrees, and lateral flexion to 10 degrees.

Two days later, VA treatment records show that the Veteran had: flexion to 33 degrees; extension to 20 degrees; left lateral flexion to 30 degrees; right lateral flexion to 20 degrees; left lateral rotation to 45 degrees; and right lateral rotation to 50 or more degrees.  The Veteran's combined range of motion was at least 198 degrees.  The examiner found that the range of motion was limited due to pain. 

Between May 2007 to August 2017, there were only two instances where figures from range of motion testing were provided: (1) in a December 2007 note, Dr. M found that the Veteran had flexion to 20 degrees, extension to 0 degrees, and lateral flexion to 10 degrees; (2) in a September 2008 note, Dr. M found that the Veteran had flexion to 20 degrees, extension to 0 degrees, and lateral flexion to 10 degrees.  Throughout this time period, VA treatment records have several notes that state that the Veteran's cervical spine range of motion was WFL (within functional limits), had tenderness to palpation diffusely paracervicals and traps, and was negative for Spurling's sign. 

In the August 2017 VA examination, the examiner diagnosed the Veteran with DDD of the cervical spine and spondylosis of the cervical spine.  The examiner thoroughly explained the Veteran's medical history and noted that he reported daily neck pain that consisted of occasional feelings of a burning ripped pain on the left side or a dull, irritating pain on the right side; shooting pain down his right arm or to his head; headaches; and that he has to crack his neck.  The Veteran reported that he experiences flare-ups prior to a rainy day, with increased exertion and exercise, and with uncomfortable sleeping positions.  On examination, the examiner found that the Veteran had: forward flexion to 35 degrees; extension to 20 degrees; left lateral flexion to 30 degrees; right lateral flexion to 30 degrees; left lateral rotation to 30 degrees; and right lateral rotation to 80 degrees or greater.  The Veteran's combined range of motion was 225 degrees or greater.  The examiner noted that the Veteran's functional loss was due to pain on forward flexion, right lateral flexion, left lateral flexion, and left lateral rotation.  The examiner found no evidence of pain on passive range of motion testing or pain when the joint is used in non-weight bearing situations.  After three repetitions, the examiner found that the Veteran had reduced range of motion: forward flexion to 30 degrees; extension to 20 degrees; left lateral flexion to 20 degrees; right lateral flexion to 20 degrees; left lateral rotation to 30 degrees; and right lateral rotation to 80 degrees or greater.  The Veteran's combined range of motion was 200 degrees or greater.  The examiner noted that the examination was not being conducted immediately after repetitive use over time; however, she found that pain significantly limited the Veteran's functional ability with repeated use over a period of time.  The examiner conducted range of motion testing during a flare-up, during which time the Veteran had: forward flexion to 25 degrees; extension to 15 degrees; left lateral flexion to 15 degrees; right lateral flexion to 15 degrees; left lateral rotation to 25 degrees; and right lateral rotation to 75 degrees.  The Veteran's combined range of motion was 170 degrees.  The examiner stated that the Veteran reported flare-ups that occur every 7-8 days.  The examiner noted that the Veteran had no muscle spasms and that his guarding of the cervical spine did not result in an abnormal gait or abnormal spinal contour.  The examiner found no ankylosis of the spine, no radiculopathy, and no neurologic abnormalities related to the cervical spine condition.  The examiner also found that the Veteran has Intervertebral Disc Syndrome (IVDS) and noted that the Veteran had not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.


3.  Disability Rating Prior to December 26, 2007


The Board finds that the preponderance of the evidence of record weighs against the assignment of a rating in excess of 10 percent for the service-connected cervical disability prior to December 26, 2007.

During this time period, the Veteran reported muscle spasms, but the records are mostly silent with respect to whether the Veteran's muscle spasms or guarding resulted in an abnormal gait or spinal contour.  In a September 2006 doctor's note, Dr. M noted that the Veteran's x-ray showed loss of cervical lordosis with narrowing and degenerative changes at the disc C/5, C/6, and C/6, C/7.  However, there is no evidence that the Veteran's lordosis had progressed to "reversed" lordosis and a finding of lordosis was never made in any other reports. 

During this time period, range of motion evaluations consistently place the Veteran's forward flexion at or above 30 degrees: 45 degrees at a September 2004 VA examination, 50 degrees at August 2005 and October 2005 private physical therapy sessions, 45 degrees at a November 2005 VA examination, at least 30 degrees at an October 2006 examination with Dr. G, 45 degrees at a March 2007 examination with Dr. M, and 33 degrees at April 2007 and May 2007 VA treatments.  The Veteran's combined range of motion was consistently at or above 195 degrees: 195 degrees at a September 2004 VA examination, 280 degrees at August 2005 and October 2005 private physical therapy sessions, 195 degrees at a November 2005 VA examination, and 198 degrees at April 2007 and May 2007 VA treatments.  Although the Veteran reported pain with motion, the pain was noted at the endpoints of motion, demonstrating that the cervical spine motion was not functionally limited to 30 degrees or less, or to a combined range of motion of 170 degrees or less.  

During this time period, there are only a few exceptions, all from notes by Dr. M, which found forward flexion limited to: 20 degrees in September 2006, 20 degrees in November 2006, and 20 degrees in May 2007.

Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board notes that besides the November 2005 VA examination, all of the records during this time period have similar levels of detail in their opinions.  The September 2004 VA examination, August 2005 private physical therapy note, October 2005 private physical therapy note, and November 2005 VA examination contain more thorough assessments of the Veteran's range of motion because they tested all six directions of motion: forward flexion, extension, right and left lateral flexion, and right and lateral rotation.  By comparison, Dr. M's notes consistently only measure flexion, extension, and lateral flexion with no direction specified.  Additionally, besides the September 2006, November 2006, and May 2007 notes by Dr. M, all of the records from several examiners consistently support a finding that the severity of the Veteran's cervical spine disability was squarely within the 10 percent range.  The Board finds that Dr. M's entries neither represented the overall disability level associated with the cervical spine disorder, nor represented a worsening of the cervical spine disorder such as to warrant a staged rating.  Therefore, the Board finds the range of motion findings from Dr. M's notes less probative than the other evidence of record.  

Based on the foregoing, the Board concludes that the criteria for a rating in excess of 10 percent for the cervical spine disability have not been met at any time prior to December 26, 2007.  Additionally, the single record of lordosis does not appear to be reversed lordosis; there are no other records indicating a potential abnormal spinal contour; no records of an abnormal gait; no records of incapacitating episodes; and other than the separately service-connected radiculopathy of the lower and upper extremities, there is no objective evidence of other related neurological abnormalities.

The preponderance of the competent evidence of record does not support the grant of a rating in excess of 10 percent prior to December 26, 2007, for the service-connected cervical spine disability.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered; however, as the preponderance of the evidence is against the claim for an increase, that doctrine is not applicable.  38 C.F.R. § 4.3.
 
4.  Disability Rating From December 26, 2007

For the period from December 2007 to August 2017, only two range of motion tests were conducted: (1) flexion to 20 degrees, extension to 0 degrees, and lateral flexion to 10 degrees on December 26, 2007; (2) flexion to 20 degrees, extension to 0 degrees, and lateral flexion to 10 degrees in September 2008.  Several VA treatment records found that the Veteran's cervical spine range of motion was within functional limits, but did not state the numerical values of the motion.  A radiological evaluation showed mild multilevel cervical spondylosis superimposed on congenital spinal canal narrowing with disc bulges at the C3-C4 through C6-C7 levels resulting in mild multilevel central spinal canal narrowing and mild cord flattening at C4-C5 and C6-C7 without abnormal cord signal. 

Reviewing the record dated from December 26, 2007, and resolving reasonable doubt in favor of the Veteran, the Board finds that the preponderance of the evidence weighs in favor of the assignment of a rating of 20 percent for the service-connected cervical spine disability.  This is based on the similarity of symptoms and range of motion findings for that period as compared to the period from August 2017, as well as the ambiguity of what "within functional limits" was meant to convey.  

With respect to a rating in excess of 20 percent for any point from December 2007, the rating criteria require forward flexion of the cervical spine to 15 degrees or less, or favorable ankyloses of the cervical spine.  The only two measurements of flexion between December 2007 and August 2017 show flexion greater than 15 degrees.  Notably, the VA examiner in August 2017 found that during an initial test and with repetition, the Veteran's forward flexion was greater than 30 degrees and combined range of motion was greater than 170 degrees; however, during a flare-up, the Veteran's range of motion was expected to be limited to: forward flexion to 25 degrees; extension to 15 degrees; left lateral flexion to 15 degrees; right lateral flexion to 15 degrees; left lateral rotation to 25 degrees; and right lateral rotation to 75 degrees, for a combined range of motion of 170 degrees.  The evidence prior to that examination does not in any way suggest that the functional impairment associated with the cervical spine disorder was somehow worse than as shown on the August 2017 VA examination. The Board consequently finds that the Veteran's cervical pain and limitation of motion has been associated with such additional functional limitation as to warrant a rating of 20 percent, but no more, effective from December 26, 2007.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Based on the foregoing, the Board concludes that the criteria for a rating in excess of 20 percent for the cervical spine disability have not been met or approximated at any time from December 26, 2007.  There has been no report of or finding of forward flexion to 15 degrees or less, ankylosis, or any incapacitating episodes.  Nor is there evidence of any separately ratable neurologic abnormalities, aside from those for which a separate rating is already in effect.  

Accordingly, the Board finds that an increased rating of 20 percent for the service-connected cervical spine disorder, but not higher, is warranted from December 26, 2007.  38 C.F.R. § 4.3. 












(Continued on the next page)

ORDER

Entitlement to a disability rating in excess of 10 percent for cervical spine disability for the period prior to December 26, 2007, is denied. 

Entitlement to a disability rating of 20 percent, but no higher, for cervical spine disability for the period from December 26, 2007 is granted.






____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


